MOORE, J.
Plaintiff sued defendant for $320 alleged to be dtie him for the hire and use of a 'horse and wagon for 18 months; the price of a wagon sold by defendant and belonging *9to tbe plaintiff and for daily newspapers furnished the defendant.
Nov. 14, 1904.
The answer was a general denial.
From a judgment rejecting plaintiff's demand this appeal is prosecuted. There is no merit in plaintiff’s case whatsoever. It appears that he was a solicitor for the defendant, who was a butcher engaged in supplying ships with beef and vegetables. For his services as such he was to be paid a stipulated salary by the defendant and he was fully paid up when his employment terminated. In the exercise of his duties as the solicitor for the ■ship’s contracts taken in the interest of this employer, he used his own horse and wagon, but for his own convenience and advantage; and if any newspapers were at all supplied to the ships, as testified by him, plaintiff furnished them without any warrant or authority of defendant and without his knowledge. No wagon was sold by the defendant for which plaintiff may make ■any claim of recovery.
Judgment affirmed,